Citation Nr: 0926455	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  05-25 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.  

2.  Entitlement to service connection for cardiovascular 
disability.

3.  Entitlement to service connection for residuals of a head 
injury.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to April 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
These matters were remanded in May 2007 for further 
development.  


FINDINGS OF FACT

1.  A bilateral knee disability was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it otherwise related to service.

2.  A cardiovascular disability was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it otherwise related to service.

3.  Residuals of a head injury were not manifested during the 
Veteran's active duty service or for many years after 
service, nor are they otherwise related to service.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  A cardiovascular disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

3.  Residuals of a head injury were not incurred in or 
aggravated by the Veteran's active duty service, nor may they 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated February 2003.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Nonetheless, the RO provided the Veteran with a 
March 2007 correspondence that fully complied with Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Despite repeated attempts, the RO has been unable to obtain 
the Veteran's service treatment records.  The Board is aware 
that in such a situation it has a heightened duty to assist a 
claimant in developing the Veteran's claim.  This duty 
includes the search for alternate medical records, as well as 
a heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
The Board's analysis of this Veteran's claim is undertaken 
with this duty in mind.  

The record reflects, and the Board is satisfied, that the RO 
has made all possible efforts to locate and obtain additional 
treatment records.  In February 2003, the RO requested the 
Veteran's service treatment records from the National 
Personnel Records Center (NPRC) and the Veteran himself.  The 
RO did not receive any response from the Veteran.  The NPRC 
informed the RO in April 2003 that the records were fire 
related and that there were no service treatment records 
available.  The RO sent the Veteran Form NA 13055 for 
completion.  In September 2003, the RO made a second request 
to NPRC, with the additional information provided by the 
Veteran.  In December 2003, the NPRC reiterated that the 
records were not available.  The Veteran submitted additional 
information regarding a hospital stay in December 1957 or 
January 1958 in Camp Casey, Seoul, Korea.  The information 
was submitted to the NPRC, who informed the RO in February 
2008 that no additional search was possible based on the 
information provided.  The record also shows that the RO has 
attempted to obtain Social Security records.  However, except 
for a copy of a Social Security decision, no other records 
have been obtained.  The Social Security Administration 
reported in a February 2008 communication that except for 
what was previously sent, the medical records have been 
destroyed. 

The Board notes that the VA did not provide the Veteran with 
a VA examination for the purposes of determining the etiology 
of his bilateral knee disability, cardiovascular disability, 
or residuals of a head injury.  In light of the holding in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board 
feels that an examination is not required.

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case as the evidence of record fails to 
suggest that the Veteran's disabilities, first reported many 
years post service, had their onset in service or are 
otherwise related thereto.

VA has assisted the appellant in obtaining evidence and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the appellant has not 
contended otherwise.  

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, hypertension, and cardiovascular disease, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the Veteran's September 2003 Statement in Support of the 
Claims (VA Form 21-4138), he stated that in November or 
December 1957, he fell from a cliff while attempting to build 
a rope bridge in Korea.  He claimed that he broke his right 
leg at the kneecap; injured his left leg and back; sprained 
his neck; and busted open the top of his skull.  He also 
incurred numerous cuts and scrapes all over his body.  As far 
as he knows, he lost consciousness and was initially treated 
at the Buffalo City Base infirmary.  He regained 
consciousness three days later; and when he awoke, he was in 
a hospital in Seoul, Korea.  He reported that he was later 
transferred to another hospital in Ouijambu, Korea.  



Knees
As noted above, the Veteran's service treatment records were 
unavailable.  As such, the Board is unable to confirm the 
Veteran's alleged injuries.  

Post service records reveal that the Veteran complained of 
right knee pain in March 2000.  He reported that he sustained 
a major injury to that knee over 20 years ago.  He was 
assessed with osteoarthritis of the right knee "likely 
chronic degeneration exacerbated by distant trauma."   He 
complained of pain in his right knee again in February 2001 
and October 2001.  In October 2001, he reported that he broke 
his right knee patellar after having fallen from a cliff in 
service.  He again reported right knee pain for the last 20 
years.  

In November 2001, the Veteran complained of pain in the right 
knee only; but in October 2002, he noted pain in both knees.  
In November 2003, he complained of right knee pain.  He 
underwent an outpatient examination of his right knee in 
January 2004.  There was right knee crepitus with passive 
flexion/extension; and positive lateral joint line tenderness 
with palpation.  There was no varus/valgus instability.  
There was tenderness with axil loading. Sensation was intact 
distally.  He was diagnosed with right knee degenerative 
joint disease.  He underwent knee injections and physical 
therapy.  

The Board notes that the first indication of treatment for 
the Veteran's knees occurred in March 2000 (approximately 42 
years after service).  The lack of any post-service medical 
records until March 2000 is probative to the issue of chronic 
disability.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000). 

Moreover, the post service medical records fail to show that 
the knee disabilities were incurred in service.  The Board 
acknowledges that the fact that the right knee has been 
assessed as osteoarthritis "likely chronic degeneration 
exacerbated by distant trauma."  The Board also acknowledges 
the possibility that the "distant trauma" could be service 
related.  However, with a 42 year gap between service and the 
first complaints of pain, the Board finds that it is less 
likely than not that the Veteran's knee disabilities arose 
from an alleged undocumented knee trauma that occurred 42 
years prior to March 2000.  This is particularly true given 
the fact that the Veteran consistently complained of knee 
pain of 20 years duration (as opposed to 40 years duration).  

Without evidence of an injury in service, and without 
evidence of chronic symptomatology since service, and without 
a nexus opinion linking the Veteran's knee disabilities to 
service, the Board finds that a preponderance of the evidence 
weighs against the claim.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a bilateral knee disability 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Cardiovascular disease, residuals of head injury
The post service treatment records reflect that in November 
1996, the Veteran was hospitalized with right handed 
numbness, and slurred speech which lasted several hours.  He 
under went a CT scan of the brain which was negative.  The 
Veteran also complained of associated headache and visual 
impairment on the left side.  A carotid duplex study showed 
56 percent soft plaque noted n the left proximal common 
carotid artery on the left side with mild plaque on the 
right.  The Veteran denied any recent history of seizures, 
craniocervical trauma, or febrile illness. He reported a past 
history of seizures with the most recent one occurring in 
1991.  He was diagnosed with repeated transient ischemic 
attacks with crescendo, in the distribution of the left 
middle cerebral artery; and arterial hypertension, currently 
normotensive under treatment.  Later in the month, he was 
also diagnosed with transient aphasia, rule out left 
hemispheric ischemia; carotid artery occlusion, rule out 
residual flow to allow patient to be candidate for carotid 
endartterectomy; and hypertensive cardiovascular disease.  

In November 2000, the Veteran complained of headaches that 
began when he was in his 20s.  They have been accompanied by 
left eye swelling and lacrimation.  He denied FM migraines 
and headaches associated with food or stress.  The headaches 
are usually resolved with Excedrin.  Sleep and appetite were 
well and he reported no sadness or unhappiness.  He did 
report intermittent right arm tingling and numbness in the 
ulnar distribution with pain at the elbow.  He was diagnosed 
with headaches, likely tension type.  In March 2001, he 
underwent an MRI that revealed several chronic white matter 
ischemic foci in the frontal lobe (greater on the left), due 
to small vessel disease; and a confirmed occlusion of the 
left internal carotid artery with a small residual stump.  
There was also a small, reconstituted left carotid siphon 
presumably from collateral vessels.  

The Board notes that the Veteran has been diagnosed with 
carotid artery occlusion and hypertensive cardiovascular 
disease.  However, there are no findings that attribute 
either of these disabilities to any incident of service.  The 
first manifestations of these disabilities did not occur 
until November 1996 (approximately 28 years after the Veteran 
was discharged from service).  

The lack of any post-service medical records until November 
1996 is probative to the issue of chronic disability.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board finds that without any evidence of a disability 
during service or for many years after, and without a medical 
nexus linking the current disabilities to an incident of 
service, the preponderance of the evidence weighs against the 
claim.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a cardiovascular disease 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

In regards to the Veteran's claim for residuals of a head 
injury, the Board notes that the post service treatment 
records show a history of past trauma and seizures.  However, 
there does not appear to be any current head disability 
related to service.  The Veteran has not experienced any 
seizures since 1991; and his headaches (most recently noted 
in November 2000) were determined to be tension-type 
headaches as opposed to due to trauma.  Moreover, the 
November 1996 CT scan of the Veteran's brain was normal.  As 
noted above, in order for service connection to be warranted, 
there must be a current disability.  In the absence of any 
current disability, and without any symptoms for decades 
after service, and without a medical nexus linking those 
symptoms to service, preponderance of the evidence weighs 
against the claim.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for residuals of a head injury must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Concluding Remarks

The Board again acknowledges the unfortunate fact that the 
Veteran's service records are not available.  However, the 
Board's review is also made difficult by the absence of any 
supporting post-service medical records for many years after 
the Veteran's discharge from service.  There is no such 
medical evidence to suggest any continuity of pertinent 
symptoms to link the disabilities in question to service.  
The Veteran is advised that if he should locate any such 
evidence showing treatment for the disabilities from the time 
of service on, he should request that his claim be reopened.  


ORDER

The appeal is denied as to all issues.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


